Citation Nr: 1724048	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with hammertoes, shortened Achilles tendons, plantar fasciitis and calluses (hereinafter bilateral foot disability), rated as 30 percent disabling prior to February 1, 2012, and 50 percent disabling thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to the service-connected bilateral foot disability.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to the service-connected bilateral foot disability and the claimed acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, February 2010, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The January 2007 rating decision denied a rating in excess of 10 percent for the Veteran's service-connected bilateral foot disability.  A subsequent rating decision in July 2008 increased the rating assigned for the bilateral foot disability to 30 percent, effective September 28, 2006, the date of the Veteran's increased rating claim.

The February 2010 rating decision denied service connection for an acquired psychiatric disorder, claimed as depression secondary to the service-connected bilateral foot disability.

The issues of entitlement to an increased rating for the bilateral foot disability and service connection for an acquired psychiatric disorder were initially before the Board in October 2011, when they were remanded for further development.  The Veteran appeared at a hearing before the undersigned in July 2011 prior to the remand.  A transcript of the hearing has been associated with the claims file.

Subsequent to the Board's October 2012 remand, a November 2012 rating decision increased the rating assigned for the bilateral foot disability to 50 percent, effective February 1, 2012, resulting in a staged rating for the disability during the requisite appeal period as reflected on the title page of this decision.

The issues of entitlement to an increased rating for the bilateral foot disability and service connection for an acquired psychiatric disorder were most recently before the Board in November 2013, when they were again remanded for further development.

The November 2014 rating decision denied service connection for erectile dysfunction, claimed as secondary to the service-connected bilateral foot disability and the claimed acquired psychiatric disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since September 28, 2006, the Veteran's bilateral foot disability has more nearly approximated the rating criteria for pronounced pes planus with evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes and appliances.

2.  The Veteran's bilateral foot disability has been manifest by hammertoes, affecting all toes on both feet, since September 28, 2006. 





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent under Diagnostic Code 5276 for a bilateral foot disability have been met since September 28, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.21, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a 10 percent rating under Diagnostic Code 5282 for left foot hammertoes have been met since September 28, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.21, 4.71a, Diagnostic Code 5282 (2016).

3.  The criteria for a 10 percent rating under Diagnostic Code 5282 for right foot hammertoes have been met since September 28, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.21, 4.71a, Diagnostic Code 5282 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice of the requirements of an increased rating claim in a January 2009 letter.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes the Veteran's service and VA treatment records.  The Veteran has not identified any outstanding private treatment records related to his bilateral foot disability.  VA provided examinations in November 2006, February 2009, and February 2012.  The February 2012 examiner provided an addendum in September 2012 addressing specific findings requested by the Board in its October 2011 remand.  There is nothing that suggests the examination reports are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives regarding the Veteran's increased rating claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  In October 2011, the Board remanded the Veteran's increased rating claim so the AOJ could schedule a new examination in light of the Veteran's July 2011 testimony that his bilateral foot disability had increased in severity since his most recent examination in February 2009.  An adequate examination was provided in February 2012 pursuant to this directive.  As previously noted, the February 2012 examiner provided an addendum in September 2012 addressing specific findings requested by the Board in its October 2011 remand.  In November 2013, the Board remanded this matter for the second time so the AOJ could obtain potentially outstanding VA treatment records and provide assistance with obtaining any outstanding private treatment records identified by the Veteran.  VA treatment records from 2010 through 2013 were associated with the Veteran's claims file shortly after the Board's remand.  Updated records were associated with the claims file in March 2014, November 2015, and March 2016.  The AOJ sent the Veteran a letter in November 2013 asking him to identify any outstanding private treatment records, but he did not respond to the letter or otherwise identify any outstanding private treatment records.  As such, the Board finds the AOJ has completed all the development requested by the Board in its prior remands.

As there is no indication that any additional notice or assistance could aid in substantiating the Veteran's claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran filed his increased rating claim in September 2006.  The requisite rating period for an increased rating claim generally commences with the date of claim; however, if the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Yet, if the increase occurred more than one year prior to receipt of the claim, the rating will be effective on the date of claim.  If the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  In making this determination, VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, VA treatment records show the Veteran initially sought treatment for bilateral foot pain on the day he filed his increased rating claim, September 28, 2006.  There is no evidence addressing the severity of the Veteran's bilateral foot disability in the year prior to his date of claim.  The Veteran has not provided a statement or testimony pointing to any event that led to an increase in disability in the year prior to his increased rating claim.  Thus, it is not factually ascertainable that an increase in disability occurred in the year prior to the Veteran's claim, and the Board deems the requisite rating period in this case to commence with the date of the Veteran's increase rating claim.

A staged rating is currently assigned for the Veteran's bilateral foot disability during the appeal period, as it is rated as 30 percent disabling prior to February 1, 2012 and 50 percent disabling thereafter.  The Veteran's bilateral foot disability is currently rated as pes planus, which is rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent is assigned for bilateral pes planus that manifests as a severe foot disability with "objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities."  38 C.F.R. § 4.71a.  A 50 percent rating is warranted for bilateral pes planus that manifests as a pronounced foot disability due to "marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances."  Id.  The 50 percent rating is the highest schedular rating available for pes planus.

The Veteran was initially provided an examination in November 2006 regarding his increased rating claim.  The November 2006 VA examiner determined the Veteran had bilateral pes planus, bilateral hammertoes, and shortening of the Achilles tendons.  The November 2006 VA examiner noted there was several deformities (valgus, forefoot/midfoot malalignment, medial tilting of the upper border of the talus, and pronation) of the feet bilaterally that could not be corrected by manipulation.  The November 2006 VA examiner reported there was no tenderness to palpation on the plantar surfaces during examination, but noted the Veteran had pain, weakness, stiffness, and swelling in the bottom of his feet after physical activity.  The November 2006 VA examiner determined there was inward displacement of the Achilles tendon that could not be corrected by manipulation.  The November 2006 VA examiner noted the Veteran's symptoms were not improved by orthopedic shoes or appliances.

Treatment records show the Veteran was fitted with new orthopedic shoes in October 2008 after he continued to experience pain in the plantar aspects of the balls of his feet, primarily below the fifth metatarsal head.  In December 2008, a VA podiatrist noted the Veteran's bilateral foot disability was "not getting better" even with the new orthopedic shoes.

In February 2009, the Veteran reported for a second VA examination.  The February 2009 VA examiner also diagnosed bilateral pes planus, bilateral hammertoes, and shortening of the Achilles tendons, but noted a progression of the previous diagnosis to include plantar fasciitis and calluses.   The February 2009 VA examiner noted there was marked pronation of both feet, as well as tenderness to palpation in the plantar surfaces of both feet; however, the February 2009 VA examiner determined the Achilles alignment was normal bilaterally in weight and non-weight bearing.  The February 2009 VA examiner again noted the Veteran's symptoms were not improved by orthopedic shoes or appliances.

Treatment records from 2010 through 2011, which were obtained pursuant to the Board's November 2013 remand directives, show orthopedic shoes and appliances continued to have little to no effect on the symptoms resulting from the Veteran's bilateral foot disability.  Podiatry notes from September 2010 and April 2011 show the Veteran continued to experience extreme pain and tenderness in the plantar surfaces of his feet even though he had been provided custom-made arch supports; providers even noted a slight progression in the severity of the disability despite provision of the arch supports.

In February 2012, the Veteran reported for third VA examination regarding his increased rating claim.  The February 2012 VA examiner confirmed the diagnosis of bilateral pes planus, bilateral hammertoes, and shortening of the Achilles tendons.  The February 2012 VA examiner reported the Veteran had marked pronation of both feet, extreme tenderness to palpation in the plantar surfaces of both feet, and inward displacement and severe spasm of the Achilles tendon on manipulation.  The February 2012 VA examiner noted these symptoms were not improved by orthopedic shoes or appliances.  The AOJ assigned a 50 percent rating under Diagnostic Code 5276 based on the findings of the February 2012 VA examiner; this rating was made effective the date of the examination, February 1, 2012.

Upon review of the evidence, the Board finds a 50 percent rating is warranted under Diagnostic Code 5276, effective September 28, 2006, because the Veteran's bilateral foot disability has more nearly approximated the 50 percent rating criteria from the date of his increased rating claim.  The November 2006 VA examiner noted the Veteran had two of the three symptoms specifically noted in the 50 percent rating criteria (pronation and inward displacement of the Achilles) that were not improved by orthopedic shoes or appliances.  Although the November 2006 VA examiner reported the Veteran did not have tenderness to palpation on the plantar surfaces of feet during examination, he noted the Veteran had pain, weakness, stiffness, and swelling in the bottom of his feet after physical activity.  Even though the February 2009 VA examiner determined the Veteran's Achilles alignment has normal, he reported the Veteran had marked pronation and tenderness to palpation in the plantar surfaces that were not improved by orthopedic shoes or appliances.  The February 2012 VA examiner noted the Veteran experienced all the symptoms listed in the 50 percent criteria and confirmed these were not improved by orthopedic shoes or appliances.  The Board finds the February 2012 VA examination report is somewhat probative as to the level of impairment shown earlier in the appeal period, as it was created using a standardized form that tracks the language in the 50 percent rating criteria whereas the earlier reports were presented in a free-text format based on the examiner's impressions.

In sum, the Board finds that the Veteran has experienced most, if not all, of the symptoms listed in the 50 percent rating criteria under Diagnostic Code 5276 since the date of his increased rating claim, and that these symptoms have not been improved by orthopedic shoes or appliances.  The Board notes different examiners, at different times, will not describe the same disability in the same language.  38 C.F.R. § 4.2.  This is especially true when examination reports are presented in free-text format when compared with standardized forms that tracking the rating criteria.  Further, it is not expected, especially with more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  In this case, the unifying element in the examination reports and treatment records is that orthopedic shoes or appliances have little to no effect on the Veteran's bilateral foot disability, which has been manifest by most, if not all, of the symptomatology listed in the 50 percent rating criteria throughout the appeal period.  Thus, the Board finds the Veteran's disability has more nearly approximated the 50 percent rating criteria from the date of his increased rating claim.  Resolving any remaining reasonable doubt in his favor, the Board finds a 50 percent rating under Diagnostic Code 5276, effective September 28, 2006, is warranted.

The Board has also considered alternate diagnostic codes based on the inclusive description of the Veteran's bilateral foot disability incorporated by the AOJ during this appeal, defined as bilateral pes planus with hammertoes, shortened Achilles tendons, plantar fasciitis and calluses.  The Board finds the symptomatology associated with shortened Achilles tendons, plantar fasciitis and calluses are contemplated by the rating criteria outlined in Diagnostic Code 5276.  Impairment of the Achilles tendon, tenderness of the plantar surfaces of the feet, and calluses are specifically noted in Diagnostic Code 5276; therefore, the Board cannot assign separate ratings for these elements of the Veteran's bilateral foot disability without violating the prohibition against pyramiding.  See 38 C.F.R. § 4.14.

Bilateral hammertoes, however, have been noted throughout the rating period and have been incorporated into the AOJ's description of the Veteran's service-connected disability in numerous rating decisions.  Hammertoes are rated under Diagnostic Code 5282, if there is no pes cavus deformity present.  Hammertoes affecting all toes, unilaterally without pes cavus, are rated as 10 percent disabling; anything less is noncompensable.  The November 2006 VA examiner noted the Veteran had hammertoes affecting all toes on both feet with no pes cavus present.  Subsequent VA examiners have noted the presence of hammertoes and have also found they have not resulted in pes cavus.  The functional impairment resulting from hammertoes is not discussed in Diagnostic Code 5276 and is not used to support the rating assigned under that diagnostic code; therefore, separate ratings can be assigned under Diagnostic Code 5282 in this case without violating the prohibition against pyramiding.  As such, the Board finds a separate 10 percent rating is warranted under Diagnostic Code 5282 for the left and the right foot, effective September 28, 2006, as ratings for hammertoes are assigned unilaterally in accordance with Diagnostic Code 5282.

This decision assigns the highest rating available under Diagnostic Code 5276 and 5282 throughout the appeal period.  These ratings account for all of the functional impairment emanating from the Veteran's bilateral foot disability.  The Board has also considered whether a total disability based on individual unemployability (TDIU) rating may be warranted due to the severity of the Veteran's bilateral foot disability; however, the record clearly establishes he has continued to work full-time throughout the appeal.  Thus, further consideration of TDIU is not warranted in the context of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 50 percent rating for the Veteran's bilateral foot disability under Diagnostic Code 5276, effective September 28, 2006, is granted.

A 10 percent rating for left foot hammertoes under Diagnostic Code 5282, effective September 28, 2006, is granted.

A 10 percent rating for right foot hammertoes under Diagnostic Code 5282, effective September 28, 2006, is granted.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  When a VA psychiatric examiner finds that there is a lack of a current diagnosis but there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed disorder is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (indicating the current disability requirement for service connection is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim).

In November 2013, the Board remanded the Veteran's service connection claim for an acquired psychiatric disorder so the AOJ could obtain a new secondary service connection opinion.  Specifically, the Board noted a new opinion was necessary because a February 2012 VA examiner failed to address aggravation in the context of secondary service connection, after diagnosing the Veteran as having depressive disorder, not otherwise specified (NOS).  The AOJ scheduled the Veteran for new examinations in February 2014 and March 2016 to obtain the requested opinion.  The AOJ also obtained an opinion in June 2014 based on review of the claims without examination.  These examiners all concluded the Veteran does not currently have a depressive spectrum disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria; however, they failed to adequately address the diagnosis earlier in the appeal period by explaining whether the prior diagnosis was made in error or whether the previously diagnosed disorder is in remission.  The Board is required to address the current disability element throughout the appeal period.  See McClain, supra.  Thus, the Board finds further development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

The Veteran's service connection claim for erectile dysfunction is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder because the Veteran has claimed entitlement to service connection for erectile dysfunction, at least in part, secondary to the claimed an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Additionally, the Veteran requested a Board hearing via live video conference at the RO on his April 2016 substantive appeal (VA Form 9) regarding his service connection claim for erectile dysfunction.  There is no evidence that indicates this hearing request has been withdrawn.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing via live video conference at the RO regarding his service connection claim for erectile dysfunction.

2.  Obtain an addendum from the March 2016 VA examiner that explicitly addresses whether the diagnosis of depressive disorder NOS provided by the February 2012 examiner and noted in VA treatment records was made in error or whether the previously diagnosed condition is in remission.

If the disorder is found to be present earlier the appeal period (i.e., since approximately October 2009), the examiner must provide an opinion as to whether the disorder is at least as likely as not the result of the Veteran's service; or proximately due to or aggravated by the Veteran's service-connected bilateral foot disability.  The secondary service connection opinion must address both causation and aggravation to be deemed adequate.

If the March 2016 VA examiner is unavailable, the Veteran must be scheduled for a new examination to obtain the requested opinion.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


